Exhibit 10(j)

 

SECRETARIAL CERTIFICATION

 

INDEPENDENT SUBCOMMITTEE
OF THE
COMPENSATION/NOMINATING/CORPORATE GOVERNANCE
COMMITTEE
OF
TCF FINANCIAL CORPORATION
January 20, 2003

 

*****************************************************************

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

Re: Amendment of TCF Financial Corporation Supplemental Employee Retirement Plan

 

WHEREAS, the Independent Subcommittee of the Compensation/Nominating/Corporate
Governance Committee administers the TCF Financial Corporation Supplemental
Employee Retirement Plan (“the Plan”) and has the authority to amend the Plan;
and

 

WHEREAS, the Independent Compensation/Nominating/Corporate Governance Committee
has determined it is in the best interests of the Company to amend the Plan in
certain respects:

 

NOW, THEREFORE, IT IS HEREBY

 

RESOLVED, that Section IV(c) of the Plan is amended in its entirety, to read as
follows:

 

“(c)         Payment of Benefits.  Unless an Eligible Employee has made an
election described in the following paragraph, the Eligible Employee’s
supplemental pension benefit under this Section IV shall be paid in a lump sum
no later than 30 days after the Eligible Employee’s termination of employment. 
For purposes of this paragraph (c), a termination of employment shall not be
deemed to occur upon a transfer of employment between two or more Employers.

 

“An Eligible Employee may elect to have benefits from this Article IV
distributed in one of the following forms, provided that such election is in
writing and is executed and delivered to TCF Financial, or to its Corporate
Secretary (or designee) on behalf of TCF Financial, no later than one year (365
days) before such Eligible Employee’s termination of employment: (i)
distribution in five annual installments, (ii) distribution in ten annual
installments, or (iii) distribution of $10,000.00 annually until all of the
Eligible Employee’s benefits from this

 

Article IV have been distributed.  Installment payments shall commence on the
15th day of the first calendar quarter immediately following the Eligible
Employee’s termination of employment, with succeeding installments paid on each
January 15th thereafter.  The amount of each installment under (i) and (ii)
shall be determined by dividing the undistributed portion of the Eligible
Employee’s benefit under this Article IV by the number of installments remaining
to be paid, including the current installment.  For the purposes of determining
the amount of each installment under (i) and (ii) and for the purpose of
determining when an Eligible Employee’s benefit has been fully distributed, the
undistributed portion of an Eligible Employee’s benefit under this Article IV
shall include interest thereon at the rate determined under Section IV(a)(ii),
commencing on the date such benefit would otherwise have been distributed in a
lump sum.

 

“If the Eligible Employee is deceased, the distribution shall be payable to the
beneficiary or survivor of the Eligible Employee in the form payable to the
Eligible Employee hereunder.

 

“Notwithstanding the foregoing, if the lump sum value of an Eligible Employee’s
benefit under this Article IV is less than $15,000.00 at the time of the
Eligible Employee’s termination of employment, then such amount shall be
distributed to the Eligible Employee in a lump sum payment no later than 30 days
after the Eligible Employee’s termination of employment.”

 

FURTHER RESOLVED, that this amendment shall be effective as of the date on which
it is approved by the Independent Subcommittee of the Personnel/Shareholder
Relations Committee, and it shall apply to the following Plan participants:

 

(1)                                  The portion of the amendment that
eliminates the twelve-month delay for commencement of distributions shall apply
to Plan participants whose termination of employment occurred prior to its
effective date, as well as to Plan participants whose termination of employment
occurs on or after such effective date, except that nothing herein shall
accelerate a participant’s entitlement to a distribution to a date that is
earlier than as soon as practicable after the effective date of the amendment.

 

(2)                                  The remainder of the amendment shall only
apply to Plan participants whose termination of employment occurs at least one
year (365 days) after its effective date.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of an excerpt of minutes of the
meeting of the Compensation/Nominating/Corporate Governance Committee of the TCF
Financial Corporation Board of Directors held on January 20, 2003 and that the
minutes have not been modified or rescinded as of the date hereof.

 

 

 

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

 

 

 

(Corporate Seal)

 

 

 

Dated: April 7, 2003

 

 

 

--------------------------------------------------------------------------------